This cause having been submitted to the court upon the transcript of the record of the order herein and briefs and arguments of counsel for the respective parties, and the record having been inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order. It is therefore considered, ordered and adjudged by the Court that the said order of the circuit court appealed from, be, and the same is, hereby affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.
STRUM, J., not participating.